Citation Nr: 1546364	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  10-19 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a left elbow injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from February 1979 to February 1982.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
	
The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in February 2012.  A transcript is of record.

This claim was previously before the Board in December 2013 and February 2015, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.


FINDINGS OF FACT

There are no residuals of a left elbow injury related to service, and a left elbow disability was not incurred within a year of service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a left elbow injury have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Prior to initial adjudication of the Veteran's claim, letters dated in January 2009 and March 2009 fully satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the duty to assist in this case, the Veteran's VA treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination in April 2015, the report of which has been associated with the claims file.  The examiner provided well-reasoned rationales.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In July 2009, the RO made a formal finding that the Veteran's service treatment records were unavailable after receiving a negative response from the National Personnel Records Center.  In addition, Womack Army Medical Center, where the Veteran reported being treated, responded in May 2014 that it does not have any records for the Veteran.  In the absence of the presumed destroyed service treatment records, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  It is also noted that in October 2014 the California Army National Guard indicated in writing that it does not have any records for the Veteran.  In March 2015 the National Personnel Records Center indicated in writing that it does not have any National Guard records for the Veteran.

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ noted that basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim, such as treatment records.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

The Veteran and his representative have not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of these issues.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim, the duty to assist has been fulfilled.

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Service connection will also be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2015).

At an October 2014 VA examination, the Veteran reported that he injured his left elbow when he fell on it during his service at Mount St. Helens.  He was given first aid and bandages were applied.  The examiner stated that in approximately 2008 the Veteran developed elbow pain that was constant and that he rated as six out of ten.  He took acetaminophen four times a day.  

On examination there was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The examiner noted that it was not related to the forearm injury because the burn scar was in a different area.  X-rays showed mild osteoarthritis of the left elbow and an osteochondroma at the left ulna.  The examiner felt that these conditions were not related to the burn injury.  The VA examiner did not provide an opinion on whether the diagnosed mild osteoarthritis of the left elbow and an osteochondroma at the left ulna were related to the incident during service in which the Veteran fell on his left elbow.

The Veteran had another VA examination in April 2015.   The examiner diagnosed the Veteran with osteoarthritis of the left elbow and left ulna osteochondroma  and opined that it was less likely than not incurred in or caused by the in-service injury to the left elbow or developed within a year of service.  Instead, it most likely than not developed within the last four to five years.  The examiner noted that the Veteran has a similar condition in his right elbow.  Since the osteoarthritis is in both elbows, it is most likely than not age related.  The progression of the disease was very minimal.  If the osteoarthritis was related to service, after 30 years it should have been more advanced and florid.  The osteochondroma of the left ulna was a condition that was just starting.  It was small and was an exostosis with cartilage.  Since the mass was very small and recent, it was not related to an injury that occurred 30 years before.  The examiner also noted that there was not adjacent fibrosis, calcification, or signs of prior trauma.  The examiner also noted that the Veteran had not sought treatment for 30 years after service.

The Veteran is competent to report that he fell and hurt his left elbow during service, and the Board finds him to be credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  While the Veteran has argued that his left elbow disability is related to service, he does not report having recurrent symptoms since service.  As such, given the gap in symptoms, the issue of the etiology of the Veteran's left elbow disability is not one that he is not competent to make.  Accordingly, his statements on etiology are therefore not afforded probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006)) (though the Federal Circuit held that lay evidence may be competent to establish a diagnosis of a condition, it did not state that lay evidence may be used to determine medical etiology).  There are no competent opinions of record indicating that there is a connection between a left elbow disability and the Veteran's active service.  The April 2015 VA examiner's opinions discussed above can be given probative value because she considered the nature of the individual disabilities and the Veteran's individual history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl, 21 Vet. App. at 124.

Because the evidence preponderates against the claim of service connection for residuals of a left elbow disability, the benefit-of-the-doubt doctrine is inapplicable, and the claim musts be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Service connection for residuals of a left elbow disability is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


